Exhibit 10.71

English Translation

Loan Agreement

Between

Fox Information Technology (Tianjin) Limited

And

Xuemei Zhang

December 4, 2013

This Loan Agreement (hereinafter referred to as the “Agreement”) is entered into
by and between the following two parties on December 4, 2013:

 

Party A (Lender): Fox Information Technology (Tianjin) Limited, Registered
Address: Room 2101, 21st Floor, Office Building C, Taida MSD-C Area, No.79 First
Avenue, Economic and Technological Development Zone, Tianjin;

 

Party B (Borrower): Xuemei Zhang, Address: SOHU.com Media Plaza, Block 3, No.2
Kexueyuan South Road, Haidian District, Beijing, China;

In this Agreement, Party A and Party B are referred to as the “parties”
collectively or “a party” individually.

Whereas:

Party A is a wholly foreign-invested limited liability company incorporated and
existing under laws of the People’s Republic of China, Party A grants the loan
to Party B for setting up Tianjin Jinhu Culture Development Co., Ltd.
(hereinafter referred to as “Tianjin Jinhu”).

Through friendly negotiation and on the principle of equality and mutual
benefit, both parties hereby enter into the following agreement for mutual
performance:

I. Loan

 

  1. Grant of Loan

The Borrower applies for a loan from the Lender. The Lender agrees to grant the
loan to the Borrower in pursuance of the provisions herein, the amount of the
Loan is RMB 500,000, and the Loan is used to pay the consideration payable by
the Borrower of the stock option of Tianjin Jinhu.



--------------------------------------------------------------------------------

  2. Term of Loan

The term of the Loan is ten years from the date of grant of the Loan. If the
Borrower remains unable to pay the Loan as per the terms set forth in Paragraph
4 of Article I hereof on expiration of the term of the Loan due to restrictions
of applicable laws, the term of the Loan shall be automatically extended until
applicable laws permit and the Lender agrees to accept the Borrower’s payment of
the Loan as per the terms stipulated in Paragraph 4 of Article I hereof.

The Borrower shall not request early payment of the Loan unless as per the
provisions in Paragraph 5 of Article I hereof.

 

  3. Use of Loan

The Borrower hereby agrees and warrants that it will use the Loan only for the
purpose of paying the consideration payable for setting up Tianjin Jinhu.
Without the prior written consent of the Lender, the Borrower shall not use the
said Loan for any other purpose, and not assign, pledge or mortgage its
shareholding or other rights and interests it holds in Tianjin Jinhu to the
Lender or to any party other than the third party designated by the Lender.

 

  4. Terms of Repayment of Loan

As long as permitted by Chinese laws, the Borrower shall pay the Loan by
transferring the Borrower’s shareholding in Tianjin Jinhu to the Lender or to
the third party designated by the Lender on the date of maturity of the Loan.

After completion of the share transfer to the Lender or the third party
designated by the Lender, the Borrower will no longer bear the payment
obligation hereunder.

 

  5. Early Repayment of Loan

Once any of the following events occurs within the term of the Loan or the
extended term thereof, and as requested by the Lender in writing, the Borrower
shall be obliged to immediately pay the Loan early in full amount as per the
terms set forth in Paragraph 4 of Article I hereof.

 

  (a) The Borrower dies or becomes a person without capacity of civil conduct or
with limited capacity of civil conduct.

 

  (b) The Borrower breaches the obligations set forth herein or the statements
and warranties in Article IV.

 

  (c) The Borrower leaves, is suspended from office, resigns from or is
dismissed by the Lender or the Lender’s affiliated company.

 

  (d) The Borrower transfers the stock equity it holds in the Lender or the
Lender’s affiliated company to any third party other than the parties hereto
without the Lender’s consent.

 

  (e) The Borrower commits any crime or is involved in any criminal activity.

 

  (f) The Borrower is sentenced to bear indemnities exceeding one hundred
thousand RMB yuan or any third party other than the parties hereto claims
against the Borrower for indemnities beyond one hundred thousand RMB yuan.



--------------------------------------------------------------------------------

  (g) According to applicable laws, wholly foreign-invested ventures are allowed
to conduct the business of offering value-added telecommunication services and
the authorities in charge begin to review and approve applications for such
business.

Both parties hereby agree and acknowledge that, as long as permitted by
applicable laws, the Borrower shall, after it completes the transfer of the
Purchased Stock equity to the Lender or the Lender’s appointed natural person or
entity, be deemed as having paid the Loan to the Lender in the amount equal to
the corresponding percent of the original capital contribution that the Borrower
has used to acquire the Purchased Stock equity (hereinafter referred to as the
“Paid Portion of the Loan”), and the Borrower shall be deemed as no longer
bearing the payment obligation hereunder with regard to the Paid Portion of the
Loan. If the Purchased Stock equity is a part of the equity that the Borrower
holds in Company, the Borrower shall continue to pay the rest amount of the Loan
as per the provisions of Paragraph 4 of Article I hereof.

 

  6. Interest

Both parties hereby agree and acknowledge that, unless otherwise agreed herein,
the Loan hereunder shall be free of interest. Nevertheless, when Party B needs
to assign the equity to Party A or to the person designated by Party A due to
maturity of the Loan or because of the Lender’s exercise of its rights under the
Exclusive Purchase Option Agreement, and if the actual share transfer price
(including the amount deemed as the “Paid Portion of the Loan” after the
Borrower’s transfer of stock equity as per Paragraph 5 of Article I hereof as
result of the Lender’s exercise of the exclusive Purchase Option) is higher than
the principal of the Borrower’s loan with regard to the transferred stock
equity, the portion of the proceeds receivable by the Borrower from transfer of
the stock equity that is in excess of the loan principal shall, to the extent
permitted by law, be regarded as interest of the Loan or cost of funds use, and
shall be paid to the Lender along with the principal of the Loan.

II. Assignment of Agreement

Without the prior written consent of the Lender, the Borrower shall not assign
any of its rights and/or obligations hereunder to any third party, while the
Lender, after giving a notice to the Borrower, shall have the right to assign
any of its rights and/or obligations hereunder to the third party appointed by
it.

III. Equity Pledge

In order for proper performance of the obligations hereunder, the Lender and the
Borrower enter into an Equity Pledge Agreement after completed the shareholder
registration in Industrial and Commercial Bureau , whereby the Borrower places
in pledge the stock equity it holds in Tianjin Jinhu and all other rights
associated with the shareholding.



--------------------------------------------------------------------------------

IV. Representations and Warranties

 

  1. The Borrower is a Chinese citizen with full capacity of conduct and has
full and independent legal standing and capacity to execute, deliver and perform
this Agreement, and can independently act as a party of legal actions.

 

  2. The Borrower undertakes not to assign, pledge or mortgage the stock equity
or other rights and interests it holds in Sogou Information to any party other
than the Lender or the Lender’s designated third party without the written
consent of the Lender.

 

  3. In order to guarantee stability of the value of the stock equity of Company
A that the Borrower uses to pay the Loan, the Borrower must ensure normal
operation of Tianjin Jinhu, perform the Business Operation Agreement it has
signed with the Lender and the Power of Attorney attached thereto, and authorize
the Lender and the third party appointed by the Lender to exercise, on behalf of
the Borrower, all rights that the Borrower enjoys as a shareholder of Tianjin
Jinhu.

V. Responsibility for Defaults

 

  1. Unless otherwise stated herein, a party hereto shall be deemed as in
default of this Agreement if and to the extent that it fails to fully perform or
suspends performance of its obligations hereunder and fails to correct the said
act within thirty days from receipt of the other party’s notice, or if the
representations and warranties it has made hereunder are untrue.

 

  2. If either party breaches this Agreement or any representation or warranty
it has made herein, the other party may give a written notice to the defaulting
party, requesting it to correct the default within ten days from receipt of the
notice, take appropriate measures to prevent in a timely manner the occurrence
of detrimental consequences, and continue performance of this Agreement.

 

  3. If the defaulting party is unable to correct its default within ten days
upon receipt of the notice as set forth hereinabove, the other party shall have
the right to request the defaulting party to indemnify any and all expenses,
liabilities or losses suffered by the other parties as result of the default
(including but not limited to interest and attorney’s fee paid or lost as result
of the default).

VI. Taxes

 

  1. The Lender shall bear the taxes incurred by both parties during performance
of this Agreement.

VII. Confidentiality Clause

 

  1. Both parties agree to endeavor to take all reasonable measures to keep in
confidence the execution, terms and conditions as well as performance of this
Agreement, and the confidential data and information of any party that another
party may know or access during performance of this Agreement (hereinafter
referred to as “Confidential Information”), and shall not disclose, make
available or assign such Confidential Information to any third party without the
prior written consent of the party providing the information



--------------------------------------------------------------------------------

  2. The above restriction is not applicable to:

 

  (a) information that has already become generally available to the public at
the time of disclosure;

 

  (b) information that, after the time of disclosure, has become generally
available to the public not because of the fault of either party hereto ;

 

  (c) information that any party hereto can prove that it has already possessed
before the time of disclosure and that has not been directly or indirectly
acquired from any other party hereto; and

 

  (d) the foregoing Confidential Information that any party hereto is obliged to
disclose to relevant governmental authorities or stock exchanges, among others,
as required by law, or that any party hereto discloses to its direct legal
counsels and financial advisors as needed during its due course of business.

 

  3. The parties agree that this clause will continue to remain valid and
effective regardless of any alteration, cancellation or termination of this
Agreement.

VIII. Effectiveness

 

  1. This Agreement shall take effect after being affixed with the company seal
of Party A and signed by Party B and as of the first written date of execution.

IX. Governing Law and Settlement of Disputes

 

  1. Governing Law

The execution, effectiveness, performance, construction and interpretation of
and the settlement of disputes over this Agreement shall be governed by Chinese
laws.

 

  2. Arbitration

When any dispute occurs among the parties with regard to the interpretation and
performance of any clauses herein, both parties shall seek settlement of the
dispute through good-faith negotiation. If the parties cannot reach any
agreement on settlement of the dispute within thirty (30) days after either
sends to the other party the written notice requesting resolution through
negotiation, either party hereto may refer the dispute to China International
Economic and Trade Arbitration Commission for determination according to the
arbitration rules of the said Commission as then prevailing. Arbitration shall
occur in Beijing and the language of arbitration shall be Chinese. The
arbitration ruling shall be final and binding upon all of the parties. This
clause shall survive regardless of termination or cancellation of this
Agreement.



--------------------------------------------------------------------------------

X. Force Majeure

 

  1. Force majeure shall refer to all events that are uncontrollable and
unforeseeable by a party hereto or that are inevitable even if foreseeable and
prevent that party from performing or from fully performing the obligations
hereunder. Such events include, without limitation to, any strikes, factory
closedowns, explosions, marine perils, natural disasters or acts of public
enemy, fire, floods, destructive activities, accidents, wars, riots, rebellions
and any other similar events

 

  2. If a force majeure event occurs and prevents the affected party from
performing any obligation hereunder, the obligation so prevented shall be
suspended throughout the duration of the force majeure event and the date of
performance of the obligation shall be automatically extended to the date of
completion of the force majeure event, and the party so prevented from
performing the obligation shall not be subject to any punishment.

 

  3. The party encountering a force majeure event shall immediately give a
written notice to the other parties, and deliver appropriate proof of the
occurrence and duration of the force majeure event. The party encountering a
force majeure event shall also make any and all reasonable efforts to terminate
the force majeure event.

 

  4. Once a force majeure event occurs, the parties shall immediately negotiate
to find an equitable solution, and shall also make any and all reasonable
efforts to minimize the consequences of the force majeure event.

 

  5. If a force majeure event lasts for over ninety (90) days and the parties
cannot reach any agreement on an equitable solution, any party shall then have
the right to terminate this Agreement. Upon termination of the Agreement as per
the foregoing provision, no further rights or obligations will accrue to any of
the parties, provided that the rights and obligations of each party that already
accrue as of the date of termination of this Agreement shall not be affected by
the termination.

XI. Miscellaneous

 

  1. Entire Agreement

Both parties hereby acknowledge that this Agreement is the equitable and
reasonable agreement reached by and between them on the basis of equality and
mutual benefit. In the event of any inconsistence, this Agreement shall prevail
over all discussions, negotiations and written covenants reached between the
parties with regard to the subject matter hereof prior to execution of this
Agreement. Any and all amendments, additions or changes to this Agreement shall
be made in writing and shall take effect as of the first written date of
execution only if stamped by Party A and signed by Party B.



--------------------------------------------------------------------------------

  2. Notices

Notices or other correspondence to that any party hereto shall give as required
by this Agreement shall be made in writing and in Chinese and delivered by
person (including express mail service) or by registered airmail. All notices
and correspondence shall be sent to the following addresses unless any otherwise
address has been informed by written notification:

The Lender: Fox Information Technology (Tianjin) Limited

  Address: Sohu Media Plaza, SOHU.com Media Plaza, Block 3, No.2 Kexueyuan South
Road, Haidian District, Beijing, China

  Postcode: 100084

The Borrower: Xuemei Zhang

  Address: Sohu Media Plaza, SOHU.com Media Plaza, Block 3, No.2 Kexueyuan South
Road, Haidian District, Beijing, China

  Postcode: 100084

 

  3. Service of Notices

Notices and correspondence shall be deemed as being served as per the following
terms:

 

  i. If delivered by person (including by express mail service): on the date of
sign-in by the receiving party.

 

  ii. If delivered by registered mail: on the 3rd day from the date of receipt
issued by the post office.

 

  4. Severity of Agreement

Without affecting other terms and conditions of this Agreement, if any provision
or part of this Agreement is held invalid, unlawful or unenforceable according
to Chinese laws or is against public interest, the effectiveness, validity and
enforceability of the terms and conditions in all other parts of the Agreement
shall not be affected and impaired in any way. Both parties shall negotiate in
good faith to discuss and determine a clause to satisfaction of both parties in
order to replace the invalid provision

 

  5. Successors and Assignees

This Agreement shall be equally binding upon each party’s lawful successors and
assignees.

 

  6. Waivers

Either party’s failure or delay in exercising any of its rights hereunder shall
not be regarded as its waiver of the right or single exercise of any right shall
not prevent future exercise of any other right.



--------------------------------------------------------------------------------

  7. Language and Counterparts

This Agreement is executed in Chinese in THREE identical copies, of which Party
A holds TWO and Party B keeps ONE, and all enjoy equal legal effectiveness.

(There is no text hereinafter. Followed is the signing page)



--------------------------------------------------------------------------------

(This page contains no text and is the signing page)

The Lender: Fox Information Technology (Tianjin) Limited

 

Signature:     Authorized Representative:

The Borrower: Xuemei Zhang

 

Signature:    